i          i        i                                                                    i       i      i




                                   MEMORANDUM OPINION

                                           No. 04-08-00827-CV

    Don BERGER (Former Hondo Police Chief) and Andy Chernak, in His Individual Capacity,
                                     Appellants

                                                      v.

                                           James T. HOOTEN,
                                                Appellee

                        From the 73rd Judicial District Court, Bexar County, Texas
                                     Trial Court No. 2008-CI-12856
                                Honorable Andy Mireles, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice

Delivered and Filed: April 29, 2009

JOINT MOTION TO VACATE AND REMAND GRANTED; VACATED AND REMANDED

           The parties have filed a joint motion stating they have fully resolved and settled all issues in

dispute. The parties ask that we vacate the trial court’s judgment and remand the cause to the trial

court for rendition of judgment in accordance with the agreement of the parties. We grant the parties’

motion. The judgment of the trial court is therefore vacated without regard to the merits, and the

cause is remanded to the trial court for rendition of judgment in accordance with the agreement of

the parties. See TEX . R. APP . P. 42.1(a)(2)(B). Costs of appeal are assessed against the party who

incurred them. See id. at 42.1(d).

                                                                  PER CURIAM